NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO RODRIGUEZ-MENDIOLA,                     No.    19-72237

                Petitioner,                     Agency No. A213-018-688

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Eduardo Rodriguez-Mendiola, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order declining to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We dismiss in part and deny in part the petition for review.

      The BIA denied cancellation of removal as a matter of discretion and this

court lacks jurisdiction to review such discretionary decisions. See 8 U.S.C.

§ 1252(a)(2)(B)(i); see also Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th

Cir. 2003) (discussing the court’s lack of jurisdiction to review a discretionary

cancellation of removal determination and the related exception that the court

retains jurisdiction to review “purely legal” questions).

      In his opening brief, Rodriguez-Mendiola does not raise any challenge to the

BIA’s decision not to remand his removal proceedings to the IJ. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to consider Rodriguez-Mendiola’s contention that the IJ

violated his right to due process. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (requiring exhaustion of procedural errors that could be corrected

by the BIA).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                     19-72237